Citation Nr: 0028139	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-20 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran had active military service from December 1962 to 
September 1983.  This matter comes on appeal from a July 1998 
decision by the Houston VA Regional Office.



FINDINGS OF FACT

1.  The claim for service connection for diabetes mellitus is 
plausible.

2.  Diabetes mellitus was not present during service or 
manifested within one year of service separation.


CONCLUSIONS OF LAW

1.  The claim for service connection for diabetes mellitus is 
well-grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Criteria

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C.A. § 5107(a); see Carbino v. Gober, 10 Vet. App. 507, 
509 (1997), aff'd, 168 F.3d 32 (Fed. Cir. 1999). The Board's 
determination of whether a claim is well grounded is a matter 
of law that this Court reviews de novo. Hensley v. West, 212 
F.3d 1255, 1258 (Fed. Cir. 2000); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994). To be well grounded, a claim must be 
accompanied by supportive evidence and such evidence "must 
'justify a belief by a fair and impartial individual' that 
the claim is plausible." Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (quoting 38 U.S.C. § 5107(a)). A well-
grounded claim generally requires (1) medical evidence 
(diagnosis) of a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting the 
definition of a well-grounded claim set forth in Caluza, 
supra). Where the determinative issue involves medical 
causation, competent medical evidence is required for the 
claim to be well grounded. See Grivois v. Brown, 6 Vet. App. 
136 (1994). This burden may not be met by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions. See Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Grivois, supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131. 
Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including diabetes mellitus) become manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Analysis

The veteran has contended that diabetes mellitus was 
initially identified at the time of a pre-employment 
examination conducted at the Audie Murphy VA Medical Center 
(AM) in October, November or December 1983, shortly after his 
service retirement on September 30 of that year. He further 
alleges that he was then treated by Dr. RHF at that facility. 
A statement confirming the veteran's assertions was submitted 
by his spouse in August 2000. Her account apparently was 
based on what she had been told by the veteran. As the 
credibility of the veteran's recollections is presumed for 
this limited purpose, the Board finds that the claim for 
service connection for diabetes mellitus, established by 
post-service medical records,  is well-grounded. Caluza, 
Epps.

Service medical records, to include the report of the 
veteran's retirement examination in June 1983, make no 
mention of diabetes; laboratory testing conducting in 
conjunction with the June 1983 examination was negative for 
sugar or other possible indicia of diabetes mellitus. A 
search by AM, to include the personnel/human resources 
office, failed to find the report of the pre-employment 
physical examination referred to by the veteran. AM 
outpatient treatment records show that elevated glucose, an 
indicator of possible diabetes mellitus, was noted by 
laboratory testing on June 14, 1985, over 18 months after the 
veteran's separation from service. On June 25, 1985, a 
fasting blood sugar count of 177 was reported; the treating 
physician was Dr. RHF. The following day, the veteran was 
said by Dr. RHF to be an AM employee with new onset diabetes 
mellitus. Subsequent medical reports and records concern 
contemporaneous treatment provided the veteran for diabetes 
and make no specific reference to the onset of this 
condition. Accordingly, the Board finds that the VA 
outpatient records discussed above are more probative as to 
the onset of the veteran's diabetes mellitus than his 
unsupported recollections of a diagnosis over 15 years ago. 
As the preponderance of the evidence is that diabetes 
mellitus was initially manifested more than one year after 
the veteran's retirement from service, service connection for 
this condition is denied. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

ORDER

Service connection for diabetes mellitus is denied.


		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

